             Case 2:17-cv-01620-JAD-VCF Document 80 Filed 06/26/20 Page 1 of 1



 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 FRANK M. PECK,                                            Case No.: 2:17-cv-01620-JAD-VCF

 4             Petitioner                                 Order Granting Petitioner's Motion for
                                                                  Stay and Abeyance
 5 v.
                                                                        [ECF No. 78]
 6 BRIAN WILLIAMS, et al.,

 7             Respondent

 8

 9            Petitioner Frank Peck brings this motion for stay and abeyance. 1 He argues that the court

10 should stay this action while his appeal of the denial of counsel to withdraw is pending.

11 Respondents do not oppose the motion. 2 I conclude that it would save time and resources to stay

12 this action while the appeal is pending. So, with good cause appearing,

13            IT IS HEREBY ORDERED that the motion for stay and abeyance [ECF No. 78] is

14 GRANTED. This action is stayed until the appeal at case no. 20-15333 has been fully resolved.

15 Petitioner must file a motion to reopen within 45 days of the issuance of the mandate. Petitioner

16 or respondents otherwise may move to reopen this action and seek any relief appropriate under

17 the circumstances. The Clerk of the Court is directed to ADMINISTRATIVELY CLOSE this

18 action.

19            Dated: June 26, 2020

20                                                            _________________________________
                                                              U.S. District Judge
21

22

23   1
         ECF No. 78.
     2
         ECF No. 79.
